Citation Nr: 0526803	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received on a 
claim of entitlement to service connection for bilateral 
plantar fasciitis, and if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been received on a 
claim of entitlement to service connection for bilateral 
patellar tendonitis, and if so, whether the reopened claim 
should be granted.

3.  Whether new and material evidence has been received on a 
claim of entitlement to service connection for residuals of a 
fracture of the nose, and if so, whether the reopened claim 
should be granted.

4.  Entitlement to a compensable rating for service-connected 
scar of the inner left thigh from a spider bite.

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from July 1998 to July 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, re-
opened the claims of entitlement to service connection for 
residuals of fracture or nose, plantar fasciitis of the right 
foot, plantar fasciitis of the left foot, patellar tendonitis 
of the left knee, and patellar tendonitis of the right knee, 
and confirmed and continued the previous denials.  In 
addition, the RO confirmed and continued a zero percent 
(noncompensable) evaluation for scar of the inner left thigh 
from a spider bite.  Further, the RO denied entitlement to a 
10 percent evaluation, based upon multiple, noncompensable, 
service-connected disabilities.  

The veteran presented testimony at a videoconference hearing 
in July 2005 before the undersigned Veterans Law Judge (VLJ).  
A copy of the hearing transcript was placed in the claims 
file.

Although the veteran had expressed disagreement with an 
initial noncompensable evaluation assigned for hematuria in 
the March 2003 rating decision, after the RO assigned a 10 
percent evaluation in March 2004 he did not perfect this 
appeal.  Accordingly, this issue is not on appeal to the 
Board.  

As discussed below, the issues of entitlement to service 
connection for residuals of fracture of the nose; plantar 
fasciitis, right and left; patellar tendonitis, right and 
left; are reopened, however, further development is needed.  
These issues are remanded to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action is required on his part.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied 
entitlement to service connection for fracture of the nose; 
plantar fasciitis, right and left; and patellar tendonitis, 
right and left.  The veteran was notified of the decision by 
letter dated in August 2002.  He did not appeal that 
decision, and it became final.  

2.  Evidence received since the August 2002 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim for residuals of fracture of the nose; 
plantar fasciitis, right and left; and patellar tendonitis, 
right and left; is not cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.

3.  The scar residuals of a spider bite of the inner left 
thigh are manifested by a well healed superficial stable 
scar, 3/4" in diameter, not painful on examination and 
without evidence of underlying soft tissue damage or 
functional limitation of the affected part. 

4.  The assignment of an a 10 percent rating for a service-
connected disability (hematuria of unknown etiology) renders 
the claim for a 10 percent evaluation under 38 C.F.R. § 3.324 
moot.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of fracture 
of the nose has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral plantar 
fasciitis has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral patellar 
tendonitis has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  The criteria for a compensable evaluation for scar 
residuals of a spider bite of the inner left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 
(2004).

5.  The claim for a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is dismissed as 
moot.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.324 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

To the extent that there may be any deficiency of notice or 
assistance on the issue of whether new and material evidence 
has been received on the issue of entitlement to service 
connection for fracture of nose; plantar fasciitis, right and 
left; and patellar tendonitis, right and left, there is no 
prejudice to the appellant in proceeding on this issue, given 
the Board's decision herein finding that new and material 
evidence has been received as to service connection for these 
issues and remanding them for further development.  In 
addition, a discussion of the adequacy of a VCAA notice on 
the issue of entitlement to a 10 percent evaluation based 
upon multiple, noncompensable, service-connected disabilities 
is not necessary.  As discussed below, this issue has been 
rendered moot by the RO's assignment of a 10 percent 
evaluation for a service-connected disability.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  With regard to the 
claim for an increased rating for scar of the inner left 
thigh from a spider bite, the veteran's claim for an 
increased rating was received in November 2002.  In a March 
2003 rating decision the RO denied the claim and provided 
notice of the denial by letter in April 2003.  The veteran 
disagreed and a statement of the case was issued in March 
2004.  In May 2004, the RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence the claimant could 
submit to support his claim, and what information and 
evidence would be obtained by VA.  The Board acknowledges 
that the timing of the notice in this case regarding 
entitlement to an increased evaluation for scar of the inner 
left thigh was noncompliant with the statutory requirement 
that it should precede the initial RO decision; however, the 
Board finds that this notice error was not prejudicial to the 
appellant.  The proper subsequent VA process, in this case 
consisting of subsequent RO adjudicative actions and a VCAA 
notification letter, afforded the appellant a meaningful 
opportunity to participate effectively in the processing of 
his claim, and essentially cured the error in the timing of 
notice.  See Mayfield, supra.

In a May 2004 letter, the RO notified the appellant of 
evidence what the evidence must show to establish entitlement 
to an increased evaluation for a service-connected 
disability.  The RO notified the appellant of the four 
required content elements.  He was notified of the 
information and evidence not of record (1) needed to 
substantiate his claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) 
explicitly asked the appellant to provide "any evidence in 
[his] possession that pertains" to his claim.  38 C.F.R. 
§ 3.159(b)(1).  

In addition, the appellant was advised, by virtue of a 
detailed March 2004 statement of the case (SOC) and a 
supplemental statement of the case issued in July 2004, of 
the pertinent law and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the March 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159, 
which contains the guidance that a claimant should "provide 
any evidence in the claimant's possession that pertains to 
the claim."  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the language of VCAA notice by the RO constituted 
harmless error.  It is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

A.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).



B.  Increased evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

III.  Factual background

Service medical records show that in April 1999 the veteran 
sought treatment for pain in his left knee of one week's 
duration.  He denied any trauma.  Examination of his left 
knee revealed mild tenderness to palpation of the 
infrapatellar tendon, and mild patellar grinding.  There was 
negative quadriceps inhibition.  Otherwise, it was reported 
to be a normal knee examination.  The assessment was left 
knee patella tendonitis.  Approximately five days later, an 
entry reflects that his patellar tendonitis was improving.

In May 1999, at an examination for overseas screening, the 
veteran denied then having, or having previously had, swollen 
or painful joints, broken bones, bone or joint or other 
deformity, or foot trouble. 

In June 1999 he was bitten by a spider.  He was seen for 
treatment over a period of time, as the wound had become 
abscessed and required incision and drainage.  

In October 2000 the veteran was seen two days after having 
been involved in a motor vehicle accident (MVA) for 
complaints of nose pain.  He had been a passenger in the back 
seat and not wearing a seatbelt when the vehicle slid into a 
parked car.  He struck his nose on a car seat and had a nose 
bleed.  The nares were normal.  There was no finding or 
diagnosis of a nose fracture.  The veteran was also involved 
in two physical altercations in service.  At an incident in 
January 2001, he lost consciousness and was taken to the 
Naval hospital.  He had been punched in the face and had 
dried blood at the nares.  

At his separation examination in May 2002, the veteran 
reported swollen or painful joints, which the examiner noted 
as right knee tendonitis in 1999.  He gave a history of a 
nasal fracture and denied having or having had foot trouble.  
The clinical evaluation of his nose, feet, and lower 
extremities was normal.  A nickel-size circular scar on the 
left inner thigh was noted.  The veteran completed a medical 
assessment and reported tendonitis of the knee in 1999, an 
operation on his left thigh due to insect bite in July 1999, 
and noted several disabilities that he suffered from while on 
active duty for which he did not seek medical care to include 
knees and ankles.  He listed the disabilities for which he 
intended to see VA disability benefits.  The examiner noted 
that all complaints were treated and were transient in nature 
with no residual effect.  

In June 2002 the veteran complained of bilateral heel pain, 
and the assessment was plantar fasciitis.  When seen 
approximately 10 days later, the assessment indicated 
abnormality of the plantar fascia.  He also complained of 
pain in both knees and a history of patellofemoral pain 
syndrome was noted.  The examination of his knees was normal.  

The veteran filed a claim in July 2002 for multiple 
conditions.  A report of contact in the same month indicates 
that the veteran called to say that he would be unable to 
appear at his scheduled examination in August 2002 as he was 
currently out of the country and would not be back in the 
States for two to three months.  According to the report, the 
veteran asked that his claim be rated based on the evidence 
of record and once he returned to the United States he would 
then request examination.  He also stated that his address 
would remain the same as that was the address of his parents' 
home and he was in regular contact.  

After review of the service medical records, in an August 
2002 rating decision, the RO, in pertinent part, granted 
entitlement to a scar of the inner left thigh from a spider 
bite and assigned a noncompensable evaluation effective from 
July 2002.  The RO denied entitlement to service connection 
for plantar fasciitis of the right foot, plantar fasciitis of 
the left foot, patellar tendonitis of the left knee, patellar 
tendonitis of the right knee, and fracture of the nose in 
October 2000.  The veteran was notified of the decision in 
August 2002.  

In November 2002 the veteran wrote that, after he filed his 
previous claim, he left the country and was not able to make 
it to his medical appointments, so he had called and 
cancelled the appointments and asked to have his case closed.  
He was now back in the country and asked that his claim be 
re-opened and that medical appointments be scheduled.  

The veteran was afforded VA Compensation and Pension (C&P) 
examinations in November and December 2002.  At a 
musculoskeletal examination, the examiner noted that the 
claims file was not available for review, nor were any other 
medical records.  All history was taken from the veteran.  
The veteran provided a history and described his symptoms of 
his conditions.  Clinical findings were that he walked with a 
normal gait and was able to walk on his heels and tiptoes.  
The scar on the inside of the middle of his left thigh was 
3/4" in diameter, circular, and like pigmented skin.  It was 
not keloid, not sensitive to touch or tender to pressure.  
There was no ulceration and it was not adherent.  There was 
no evidence of scar ischemia.  The examiner concluded that 
the scar on the inside of the left thigh was not sensitive or 
painful to examination.  

The range of motion of both knees was normal.  There were 0-
135 degrees of flexion and "no extension motion."  No 
ligamentous laxity was noted on medial or lateral stress.  
The anterior and posterior drawer signs were negative.  No 
evidence of joint effusion was noted on either side.  
Patellar crepitus was negative.  Patellar apprehension test 
was negative as was the McMurray test and Lachman test.  
Quadriceps strength was normal on both sides.  The bulk of 
the quadriceps was normal on both sides.  Hamstring strength 
was normal on both sides.  No joint line tenderness was noted 
on either side.  No patellar tendon tenderness was noted on 
either side.  No other tenderness was noted around the knees 
on either side.  

Both ankles appeared normal.  The range of motion of both 
ankles was normal.  There was dorsiflexion of 25 degrees and 
plantar flexion of 50 degrees.  No ligamentous laxity was 
noted on anterior drawer, posterior drawer, eversion or 
inversion stress of either ankle.  Range of motion of the 
mid-foot and toes was also normal.  No calluses or other 
deformities were noted.  The skin of both feet was normal.  
There was no local tenderness noted around the ankles or 
heels on examination.  No tenderness was noted on the balls 
of the feet or anywhere else on the feet.  

The examiner concluded that the examination of both knees, 
both ankles, and both feet was negative.  Sensation was 
normal over the feet, ankles, and knees.  November 2002 X-
rays of the veteran's feet, ankles and knees were 
unremarkable.  The examiner further noted that normal range 
of motion of knees, ankles, mid-feet, and toes was 
recognized.  Repetitive motions of these joints did not cause 
any pain or limitation of range of motion.  The veteran had 
normal dexterity, normal balance, and normal muscle strength 
of all the muscle groups involved.  He had normal speed of 
motion of the joints.  There was no change in range of motion 
of the joints with repetitive motions.  The veteran reported 
pain in knees, ankles, and feet after prolonged standing or 
walking if done for most of the day or after running.  There 
was no history suggestive of any arthritis in any of these 
joints.  

At the musculoskeletal examination, the examiner noted that 
there was no history of any deformities or signs of any scar 
or fracture of the nose that could be recognized.  No local 
tenderness was noted.  The examiner concluded that the 
examination of the nose did not reveal any obvious 
deformities.  

At an ENT examination, the veteran reported that in a motor 
vehicle accident in service he had sustained a nasal fracture 
which went untreated, and that as a result he had a bend in 
his bony nose as well as nasal congestion.  The claims file 
and medical record were not available for review.  On 
examination, his nasal cavity was notable for a mild to 
moderate right nasal septal deviation and the dorsum did bend 
mildly to the right externally.  The impression was that the 
veteran did have a mild nasal fracture, with deviation of the 
bony nose and the nasal septum.  

At a VA general medical examination in December 2002, the 
veteran stated that the area of the spider bite remained 
discomforting to him.  The examiner noted that on physical 
examination there appeared to be no functional impairment.  
The scar was well healed, depressed, and without keloid 
formation.  It was moveable over the underlying tissues and 
did not appear to extend to muscle.  It was not tender to 
palpation, although the veteran stated that he was 
discomforted by it.  The scar was neither discolored nor 
ulcerated.  The diagnosis was of a well healed scar without 
residual impairment.  

In a March 2003 rating decision, the RO confirmed and 
continued a noncompensable evaluation for the scar of the 
inner left thigh from a spider bite.  After reopening the 
claims, the RO confirmed the denial of entitlement to service 
connection for bilateral plantar fasciitis, bilateral 
patellar tendonitis, and residuals of a fracture of the nose.  

The veteran contends that the scar on his left thigh from a 
spider bite is still causing discomforting pain and the scar 
is discolored, ulcerated, and does extend to the underlying 
muscle.  He also contends that in October 2000 he was 
involved in a motor vehicle accident and fractured his nose.  
He says that now his nose is not straight and he has 
difficulty with breathing through his nostrils as well as the 
discomforting pain from wearing eyeglasses that do not 
properly sit on his nose.  

In his substantive appeal, the veteran contended that the 
scar on his left thigh was deep and measured approximately 
1/4" x 3/4".  The surface area was depressed and adherent to 
underlying tissue.  He claimed that the scar was painful on 
examination, with underlying soft tissue damage, and was 
discolored.  He also claimed that after the October 2000 
motor vehicle accident his nose had not been normal because 
it was fractured and "unaligned" to his right side.  

In a March 2004 notice of disagreement on the issues of 
plantar fasciitis, right and left feet; and patellar 
tendonitis, left and right knee, the veteran claimed that he 
had pain in his feet that made it difficult to stand for long 
periods of time.  He had grinding and popping of his knees 
now as he did in service.  His knees were painful that made 
it difficult for him to work efficiently.  In his substantive 
appeal received in September 2004, the veteran claimed that 
his knees were painful and always snapping, cracking, and 
popping.  In addition, his feet were stiff and in pain.  

The veteran testified in July 2005.  At the hearing, the VLJ 
addressed the issue that the veteran was unaccompanied by a 
representative and notified the veteran of representation 
choices.  The veteran acknowledged that he did not have 
representation but was satisfied to go though the hearing 
without a representative.  The veteran advised that he had 
seen his VA primary care physician earlier in July 2005, who 
had examined him for the several disorders in issue.  

The veteran testified that he fractured his nose in an 
automobile accident in service, and then in January 2001 he 
was assaulted and punched in the face on the side of the 
nose, which further aggravated the injury to his nose, and 
now he had difficulty breathing through his right nostril.  
At the time of the accident he did not see emergency 
personnel or a local hospital, and the first record of 
medical attention was when he went to a doctor at his duty 
station several days after the accident.  He said he had an 
appointment scheduled for later in July 2005, at a VA ENT 
clinic.  

The veteran testified that he was seen in service in May 2002 
and diagnosed with plantar fasciitis on both feet, and was 
seen two times in June 2002.  He claimed the pain was from 
standing for long periods of time with heavy battle gear.  He 
claimed that he still had pain and other symptoms in his feet 
at the present time.  At his appointment earlier in July, his 
primary care doctor had recommended further examination.

The veteran testified that in April 1999 he was diagnosed 
with a patellar grind and patellar tendonitis in his left 
knee, and was seen again approximately five days later.  He 
testified that on June 20, 2002, in connection with the pain 
his feet from plantar fasciitis, he also had pain in both his 
left and right knee and that the cause was due to plantar 
fasciitis which caused him to walk differently.  He still had 
popping, grinding, ripping sounds, and pain associated with 
his knee problem.  

He further testified that he worked as a busser in a 
restaurant.  He had hurt his back in a vehicle accident and, 
in order to pick up things, he had to bend down and that was 
when the grinding in his knees really was noticeable.  

The veteran testified as to the occurrence of the spider bite 
in service, the symptoms manifested and treatment received.  
He further testified that he was to have an examination for 
his nose, and his feet and knees.  

IV.  Analysis

A.  Fracture of nose; plantar fasciitis, right and left;
and patellar tendonitis, right and left

Our review discloses that in an August 2002 rating decision, 
in pertinent part, the RO denied entitlement to service 
connection for fracture of nose; plantar fasciitis, right and 
left; and patellar tendonitis, right and left.  The veteran 
was provided notice of that decision and of his appeal rights 
in August 2002.  He did not appeal that decision, thus it is 
final.  38 C.F.R. §§ 20.302, 20.1103 (2002).  




The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for entitlement to service connection for fracture of 
nose; plantar fasciitis, right and left; and patellar 
tendonitis, right and left. 

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The evidence received into the record since the August 2002 
determination that denied entitlement to service connection 
for fracture of nose; plantar fasciitis, right and left; and 
patellar tendonitis, right and left, includes statements from 
the veteran, reports of VA examinations in November and 
December 2002 and the veteran's testimony at a personal 
videoconference hearing in July 2005.

With regard to the issue of entitlement to service connection 
for fracture of nose, plantar fasciitis, right and left; and 
patellar tendonitis, right and left, in the Board's opinion, 
the November 2002 VA examination reports and the veteran's 
hearing testimony, all presumed credible for this purpose, 
and when viewed with that previously of record, are new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a).  This material was not previously submitted to 
agency decisionmakers, it relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, it does 
raise a reasonable possibility of substantiating the claim.  
This is particularly true in view of the low threshold 
required to establish new and material evidence under the 
Hodge precedent, supra.  Accordingly, the claim for 
entitlement to service connection for bilateral hearing loss 
may be reopened.  38 U.S.C.A. § 5108.  

B.  Scar of inner left thigh

The Board notes that the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended, and the new regulations were effective as of 
August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).  Since the 
veteran's current claim for an increased evaluation was 
received in November 2002, the revised criteria for rating 
scars are the only applicable criteria for rating his 
disability.  See DeSousa v Gober, 10 Vet. App. 461 (1997).

Under the amended regulations, a 40 percent disability rating 
is assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square cm).  A 20 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 12 square inches (77 square cm).  A 10 
percent disability rating is assigned for scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 6 square 
inches (39 square cm).  38 C.F.R. 4.118, Diagnostic Code 7801 
(2004).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 4.25 of this part. Id.  A deep scar is one 
associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  A 
10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2004).  Under Diagnostic Code 7805, other scars are 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118, DC 7805 (2004).

The RO has evaluated the veteran's scar residual of a spider 
bite on the left thigh as noncompensable under Diagnostic 
Code 7805.  The criteria state that DC 7805 evaluates scars 
based on limitation of function of the affected part.  
38 C.F.R. § 4.118 (2004).  Here, the affected part is the 
left thigh.  However, the medical evidence of record does not 
show any limitation of function of the left thigh due to the 
service-connected scar of the inner left thigh.

Although the veteran contends that the scar of his inner left 
thigh is deep and ulcerated, and extends to the underlying 
muscle, there is no medical evidence of record that supports 
this contention.  With regard to the his residual scar, it 
has been described as well healed, depressed, nickel sized 
(approximately 2 cm in diameter), or 3/4" in diameter, not 
keloid, not sensitive to touch, not tender to pressure, not 
painful to examination, not ulcerated and nonadherent.  There 
was no functional impairment.  It did not extend to muscle 
and was moveable over the underlying tissues.  Although one 
examiner described the scar as not discolored, another stated 
that it was pigmented.  The evidence of record demonstrates 
that the veteran has a superficial scar that is not unstable, 
tender, and/or painful on examination.  As such, a higher 
rating is not warranted.  His symptoms are not productive of 
a higher rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7803, 7805 (2004).  In sum, a compensable rating 
for the veteran's scar of the inner left thigh is not 
warranted.

Thus, the Board finds that the preponderance of the evidence 
does not support the grant of a compensable evaluation for 
residual scar of a spider bite of the inner left thigh.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


C.  Entitlement to a 10 percent rating under 38 C.F.R. § 
3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2004).  

In a March 2003 rating decision, the RO denied entitlement to 
a 10 percent rating under the provisions of 38 C.F.R. § 
3.324.  The veteran submitted a notice of disagreement on 
this and other issues.  In a March 2004 rating decision, the 
RO increased the evaluation for hematuria of unknown etiology 
to 10 percent.  In the SOC the veteran was notified that 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities was denied 
because his hematuria of unknown etiology was now 10 percent 
disabling.  The RO notified the veteran that once any 
disability is rated 10 percent or more, this provision 
legally was moot and no longer applied.  Subsequently, 
however, the veteran perfected his appeal on the denial of 
entitlement to a 10 percent rating under the provisions of 
38 C.F.R. § 3.324 and this issue was certified to the Board.  

In light of the RO's decision granting a 10 percent 
evaluation for the veteran's hematuria of unknown etiology, 
the veteran's service-connected disabilities are no longer 
all noncompensable in degree.  Therefore, there is no legal 
basis on which his claim for a 10 percent rating based on 
multiple noncompensable service-connected disabilities can be 
granted.  Since the law and not the evidence is dispositive 
with respect to this issue, the appeal with respect to the 
issue of entitlement to a 10 percent rating based on multiple 
noncompensable service-connected  disabilities is now without 
legal merit.  See Sabonis v.  Brown, 6 Vet. App. 426 (1994).  
The Board will dismiss the appeal of this issue, since it is 
now moot in light of the RO's award of a 10 percent rating 
for a service-connected disability.





ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for fracture of 
the nose is reopened, and the appeal is granted to this 
extent only.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for plantar 
fasciitis, right and left, is reopened, and the appeal is 
granted to this extent only.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for patellar 
tendonitis, right and left, is reopened, and the appeal is 
granted to this extent only.

Entitlement to a compensable evaluation for scar of the left 
inner thigh due to a spider bite is denied.

The appeal of entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities is 
dismissed.


REMAND

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for fracture of nose; 
plantar fasciitis, right and left; patellar tendonitis, right 
and left.  Service medical records show treatment in service, 
and the veteran testified in July 2005 that he still had 
complaints of bilateral knee and ankle pain and that he had 
recently seen a primary care physician for multiple 
conditions to include the conditions at issue.  These records 
are not in the claims file.  In addition, service medical 
records show that the veteran's nose was injured in an 
automobile accident and in a physical altercation in service.  
At a November 2002 ENT examination, the impression was that 
the veteran had residuals of a mild nasal fracture, with 
deviation of the bony nose and the nasal septum.  Further 
development of medical evidence is necessary to decide this 
claim on the merits.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should secure the veteran's 
outpatient treatment records from the Santa Rosa 
VA outpatient clinic from December 2002 to the 
present.  

2.  The RO should schedule the veteran for a VA 
ENT examination to determine the nature and 
etiology of any fracture of the nose and current 
residuals thereof.  All indicated tests and 
studies should be performed, and all clinical 
findings reported in detail.  The claims folder, 
to include a copy of this Remand and any 
additional records obtained, must be made 
available to the medical examiner in order that 
he or she may review pertinent aspects of the 
veteran's service and medical history, and the 
examination report should indicate whether such 
review was performed. 

a.  The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current disabling 
residuals of a fracture of the nose, if 
shown, is related to the claimed automobile 
accident and physical altercation in service, 
or whether such a relationship is unlikely 
(i.e., less than a 50-50 probability). 

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

c.  The clinical findings of record and the 
reasoning which form the basis of the opinion 
requested should be clearly set forth. 

3.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and discussion 
of all pertinent regulations.  An appropriate 
period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


